DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 9-20 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 1, the prior art fails to disclose, in combination with other limitations of the claim, a braid for occluding an aneurysm comprises proximal and distal expandable portions, a proximal expandable portion forms a proximal sack sealing the neck of the aneurysm, the distal expandable portion capable of applying outward force on the proximal expandable portion to anchor it in the aneurysm, during delivery, the proximal expandable portion contacts the distal expandable portion causing a resistive force facilitating inversion of the proximal expandable portion.  Regarding base claim 19, the prior art fails to disclose, in combination with other limitations of the claim, a system for treating an aneurysm comprises the distal expandable portion comprises a single layer mesh with an open distal end.  Regarding base claim 20, the prior art fails to disclose, in combination with other limitations of the claim, a method of delivering an occlusive device to an aneurysm comprises the step of proximally translating the distal sack causing the proximal sack to invert into itself.
The closest prior art US 2009/0287294 to Rosqueta et al. discloses braid-ball embolic devices having a distal expandable portion filling the aneurysm and a proximal expandable portion/flap for sealing about the neck of the aneurysm but fails to disclose the all claimed limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771